ACCEPTED
                                                                              07-15-00176-CV
                                                                 SEVENTH COURT OF APPEALS
                                                                           AMARILLO, TEXAS
                                                                        11/9/2015 11:57:18 PM
                                                                             Vivian Long, Clerk


                            No. 07-15-00176-CV

                                                         FILED IN
                                                  7th COURT OF APPEALS
                  In the   Seventh Court of Appeals AMARILLO, TEXAS
                            Amarillo, Texas       11/9/2015 11:57:18 PM
                                                        VIVIAN LONG
                                                           CLERK

In the Matter of the Marriage of Christina Lynn Fletcher
               and Robert Hugh Fletcher


             On Appeal from the 237th District Court
                     Lubbock County, Texas
                      Cause No. 2014-510,128

                           Brief of Appellant



Charles Blevins
Attorney for Appellant
Chappell, Lanehart & Stangl, P.C.
1217 Avenue K
Lubbock, TX 79401-4025
(806) 765-7370 phone
(806) 765-8150 fax
charles@attorneyinlubbock.com
State Bar No. 24077261

                    Counsel for Appellant Robert Hugh Fletcher



                   ORAL ARGUMENT REQUESTED
                  Identity of Parties and Counsel

Appellant

Robert Hugh Fletcher

     Trial Counsel:

     Mr. Robert Sullivan
     5147 69th Street, Suite D
     Lubbock, TX 79424

     Appellant Counsel:

     Charles Blevins
     Chappell, Lanehart & Stangl, P.C.
     1217 Avenue K
     Lubbock, TX 79401-4025

Appellee

Christina Lynn Fletcher

     Trial Counsel:

     Charles Chambers
     915 Texas Avenue
     Lubbock, TX 79408

     Appellee Counsel:

     Deborah Smith McClure          W. Calloway Huffaker
     P.O. Box 15125                 P.O. Box 968
     Amarillo, TX 79105-5125        Tahoka, TX 79373




                                         2
                                            Table of Contents

Identity of Parties and Counsel ................................................................................ 2
Table of Contents .................................................................................................... 3
Index of Authorities ................................................................................................. 4
Designation of References........................................................................................ 6
Statement of the Case .............................................................................................. 7
Issues Presented ....................................................................................................... 8
Statement of Facts ................................................................................................... 9
Summary of Argument........................................................................................... 10
Argument and Authorities ...................................................................................... 11
  Issue Restated: The trial court’s mischaracterization of property (and the
  divestiture of the husband’s separate property) in this divorce action resulted in a
  division of the community estate in a manner that was not fair and just. ............. 11
    A. Standard of Review for Division of Marital Property................................... 11
    B. Standard of Review for Division of Marital Property ................................... 11
    C. Community Property Presumption and “Clear and Convincing Evidence.”
     ........................................................................................................................ 12
    D. The trial court mischaracterized Bobby’s separate property as community
    property and improperly awarded it to Christina. ............................................13
    E. Conclusion .................................................................................................. 18
Prayer ..................................................................................................................... 19
Certificate of Compliance ...................................................................................... 20
Certificate of Service.............................................................................................. 21




                                                               3
                                    Index of Authorities


Cases
Allen v. Allen,
   704 S.W.2d 600 (Tex. App. 1986) ......................................................................17
Beaumont Bank, N.A. v. Buller,
   806 S.W.2d 223 (Tex. 1991) ............................................................................... 11
Boyd v. Boyd,
   131 S.W.3d 605 (Tex. App. 2004) ................................................................. 14, 15
Cameron v. Cameron,
   641 S.W.2d 210 (Tex. 1982)................................................................................13
Crawford v. Hope,
   898 S.W.2d 937 (Tex. App. 1995) ...................................................................... 12
Ditraglia v. Romano,
   33 S.W.3d 886 (Tex. App. 2000) ........................................................................ 11
Eggemeyer v. Eggemeyer,
   554 S.W.2d 137 (Tex. 1977) .......................................................................... 13, 17
Gardner v. Gardner,
   229 S.W.3d 747 (Tex. App. 2007) ................................................................ 11, 12
Giesler v. Giesler,
   No. 03-08-00734-CV, 2010 WL 2330362 (Tex. App. June 10, 2010) .................13
Love v. Bailey-Love,
   217 S.W.3d 33 (Tex. App. 2006) ........................................................................ 14
McElwee v. McElwee,
   911 S.W.2d 182 (Tex. App. 1995)....................................................................... 14
McKinley v. McKinley,
   496 S.W.2d 540 (Tex. 1973) .............................................................................. 14
Moroch v. Collins,
   174 S.W.3d 849 (Tex. App. 2005) ................................................................ 14, 15
Pletcher v. Goetz,
   9 S.W.3d 442 (Tex. App. 1999) .................................................................... 11, 12
Santillan v. Campos,
   No. 04-08-00904-CV, 2009 WL 3464867 (Tex. App. Oct. 28, 2009) ............... 12
Sharma v. Routh,
   302 S.W.3d 355 (Tex. App. 2009) ......................................................................13
Sheshtawy v. Sheshtawy,
   150 S.W.3d 772 (Tex. App. 2004).......................................................................17
                                                       4
Simmons v. Simmons,
  No. 03-02-00517-CV, 2003 WL 21554302 (Tex. App. July 11, 2003) .................13
Tate v. Tate,
  55 S.W.3d 1 (Tex. App. 2000) ............................................................................17
Zeptner v. Zeptner,
  111 S.W.3d 727 (Tex. App. 2003) .......................................................................17
Statutes
Tex. Const. art. XVI, § 15 ...................................................................................... 14
Tex. Fam. Code Ann. § 3.001 (West) .................................................................... 14
Tex. Fam. Code Ann. § 3.002 (West) .................................................................... 12
Tex. Fam. Code Ann. § 3.003(a) (West) ............................................................... 12
Tex. Fam. Code Ann. § 7.001 (West 2013) ............................................................. 11




                                                         5
                       Designation of References

      The Reporter’s Record is contained in three volumes. References to the

Reporter’s Record are cited as (RR), V. (volume), p. (page) and 1. (line).

      The Clerk’s Record is contained in one volume. References to the Clerk’s

Record are cited as CR (page number).

      Petitioner’s Exhibit as Petitioner’s Ex. (number).

      Respondent’s Exhibit as Respondent’s Ex. (number).

      Appendix references are cited as App. (p. number).




                                          6
                           Statement of the Case

      This is an appeal from a decree of divorce dissolving the marriage of Robert

Fletcher (“Bobby”) and Christina Lynn Fletcher (“Christina”). Appellee

Christina L. Fletcher filed her Original Petition for Divorce against Appellant

Bobby Fletcher on February 6, 2014. (CR 6). There were no children of the

marriage, and only property issues were to be decided. (CR 7).

      On September 30, 2014, a bench trial was held before the Honorable Abe

Lopez—sitting by assignment—in the 237th Judicial District of Lubbock County,

Texas. (RR 1). A Final Decree of Divorce which divided the property of the parties

was signed on April 6, 2015 by Judge Lopez. (CR 65).

      Among other things, the decree awards Christina a 40.00 foot x 685.00 foot

tract of land and building on the land. (RR 134).

      Bobby filed a motion for new trial claiming Bobby’s separate property was

improperly converted to community property by the trial Court and awarded to

should not have been awarded to petitioner. (CR 40). The motion for new trial was

not ruled on by the trial court.




                                          7
                                Issues Presented

         The trial court’s mischaracterization of property (and the divestiture of the

husband’s separate property) in this divorce action resulted in a division of the

community estate in a manner that was not fair and just. Bobby purchased the lot

awarded to Christina long before marrying her. The lot is Bobby’s separate

property. By awarding the lot to Christina, the trial court committed reversible

error.




                                           8
                             Statement of Facts

      Christina and Bobby were married November, 2011. (RR 12). The divorce

action was filed February 6, 2014 (RR 12). Bobby Fletcher owns two lots in

Wolfforth, Texas. (RR 63). The “auction business” lot was purchased in 1988 and

the “veterinary lot” was purchased in 1986. (RR 63-66). The trial court awarded

the veterinary lot to Christina, and the auction business lot to Bobby.




                                          9
                          Summary of Argument

      Upon divorce, marital property is to be divided in a manner that is just and

right. The division of the marital estate should not be unjust, but just and right.

Moreover, a trial court should not abuse the discretion to divide that property.

Although a trial court is presumed to have properly exercised its discretion in

dividing the community estate, this presumption is rebuttable.

      The reporter’s record in this case demonstrates the trial court made

substantial, not minimal, errors involving the determination of separate property

and the award of said property. The mischaracterization of property did not have

merely a de minimus effect on the right and just division of the community property

in this case and must be reversed.




                                        10
                        Argument and Authorities

Issue Restated: The trial court’s mischaracterization of property (and the
divestiture of the husband’s separate property) in this divorce action resulted
in a division of the community estate in a manner that was not fair and just.

A. Standard of Review for Division of Marital Property

      A trial court is charged with the responsibility to divide the community

estate in a “just and right” manner, considering the rights of both parties. Tex.

Fam. Code Ann. § 7.001 (West 2013). It is the responsibility, of the party

complaining of the trial court’s division of property, to demonstrate from evidence

in the record that the division was so unjust that the trial court abused its

discretion. Pletcher v. Goetz, 9 S.W.3d 442, 446 (Tex. App. 1999)(op, on reh’g).

      A trial court’s division of marital property is reviewed under an abuse of

discretion standard. Gardner v. Gardner, 229 S.W.3d 747, 751 (Tex. App. 2007). An

abuse of discretion occurs if a trial court acts “without reference to guiding rules or

principles (legal issues), or acts arbitrarily or unreasonably (factual issues).” Id.


B. Standard of Review for Division of Marital Property

      Under the abuse of discretion standard, legal factual sufficiency are relevant

factors in assessing whether the trial court abused its discretion. Beaumont Bank,

N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991). However, legal and factual

sufficiency are not independent grounds of error. Ditraglia v. Romano, 33 S.W.3d
11
886, 889 (Tex. App. 2000); Crawford v. Hope, 898 S.W.2d 937, 940 (Tex. App.

1995), writ denied (Oct. 27, 1995), writ denied (Oct. 27, 1995).

      Although legal and factual sufficiency of the evidence does not constitute

independent grounds of error, they are relevant factors to consider in determining

whether the trial court abused its discretion. Gardner, 229 S.W.3d at 751.

“Consequently, if the division of marital property lacks sufficient evidence in the

record to support it, then the trial court’s division is an abuse of discretion.”

Santillan v. Campos, No. 04-08-00904-CV, 2009 WL 3464867, at *2 (Tex. App.

Oct. 28, 2009) (mem. op.).

      There is a presumption the trial court exercised its discretion properly and

the trial court’s division should not be disturbed unless the record demonstrates

“that the division was clearly the result of an abuse of discretion.”Pletcher, 9
S.W.3d at 446.


C. Community Property Presumption and “Clear and Convincing Evidence.”

      When a trial court considers a claim that marital property might be the

separate property of either spouse, the property possessed by either spouse during

or on dissolution of marriage is presumed to be community property. Tex. Fam.

Code Ann. § 3.003(a) (West). Community property is property other than separate

property, acquired by either spouse during marriage. Tex. Fam. Code Ann. § 3.002
                                           12
(West).

       For purposes of this case, Bobby’s separate property consists of (1) the

property, owned or claimed by the spouse before marriage, and (2) the property,

acquired by the spouse during the marriage by gift, devise, or descent. § 3.001 Tex.

Faro. Code Ann. (West 2013). More specifically, the auction lot and the veterinary

lot.

       If the trial court awards some of one spouse’s separate property to the other

spouse, “then the trial court abuses its discretion and reversibly errs.” Sharma v.

Routh, 302 S.W.3d 355, 360 (Tex. App. 2009); see Cameron v. Cameron, 641
S.W.2d 210, 213 (Tex. 1982); Giesler v. Giesler, No. 03-08-00734-CV, 2010 WL
2330362, at *6 (Tex. App. June 10, 2010); Simmons v. Simmons, No. 03-02-00517-

CV, 2003 WL 21554302, at *3 (Tex. App. July 11, 2003) (“Although trial courts

enjoy broad discretion in dividing community property in a divorce action, the

court abuses its discretion if it divests one spouse of separate property and awards

it to the other spouse.”).


D. The trial court mischaracterized Bobby’s separate property as community
   property and improperly awarded it to Christina.

       As stated herein above, the Court cannot, on divorce, divest a party of his

separate property. Cameron, 641 S.W.2d at 213; Eggemeyer v. Eggemeyer, 554

                                         13
S.W.2d 137, 140-42 (Tex. 1977).

         Separate property is defined as property acquired before marriage or certain

other kinds of property (i.e., gift, inheritance, personal injury award) acquired

during marriage. Tex. Const. art. XVI, § 15; Tex. Fam. Code Ann. § 3.001 (West);

Love v. Bailey-Love, 217 S.W.3d 33, 35 (Tex. App. 2006).

         A spouse claiming assets as separate property is required to establish its

separate character by clear and convincing evidence. McElwee v. McElwee, 911
S.W.2d 182, 188 (Tex. App. 1995), writ denied (Apr. 12, 1996), writ denied (Apr. 12,

1996).

         The characterization of property as either community or separate is

determined by the inception of title to the property, i.e., when a party first has a

right of claim to the property by virtue of which title is finally vested. Moroch v.

Collins, 174 S.W.3d 849, 857 (Tex. App. 2005); Boyd v. Boyd, 131 S.W.3d 605, 611

(Tex. App. 2004).

         To overcome the community presumption, the spouse claiming certain

property as separate has the burden to trace and clearly identify the property

claimed to be separate. McKinley v. McKinley, 496 S.W.2d 540, 543 (Tex. 1973).

         Tracing involves establishing the separate origin of the property through

evidence showing the time and means by which the spouse originally obtained

                                          14
possession of the property. Moroch, 174 S.W.3d at 857; Boyd, 131 S.W.3d at 611.

      Moreover, a party claiming separate property must support the claim with

documentary evidence—mere testimony alone that real property is separate is

generally insufficient to overcome the community presumption. Boyd, 131 S.W.3d

at 612.

      Because Bobby claimed the veterinary lot as separate property, he had the

burden at trial of establishing by clear and convincing evidence the origin of the lot.

Bobby was required to show when and how he originally obtained the veterinary

lot. Moroch, 174 S.W.3d at 856; Boyd, 131 S.W.3d at 612.

      Bobby traced his separate property claim for the veterinary lot. (RR 63-66) &

(Resp. Ex. 2). During his testimony, Bobby testified he purchased the veterinary lot

in 1986.


      Q. Now, when she moved up here and moved in with you after you
      guys got married, you decided to transfer the vet clinic area up here?

      A. Well, actually, before we married. She wasn't going to come up
      here until she had a vet clinic to operate out of, so I actually remodeled
      that and – but I never did transfer title, no.
      (RR 66)
      Q. And that is a lot you have had since 1988. And then in terms of the
      lot on the left, you are also asking that you keep that?

      A. Yes, sir.

      Q. And the lot you had prior to the marriage?
                                          15
      A. Yes, sir.

      Q. And we have heard testimony that a lot of the fixtures in there are
      also tied to the note but not all of them?

      A. That is correct.
      (RR 67).

      Moreover, Bobby presented the trial court with Respondent’s Exhibit No. 2

which is the deed to the veterinary lot, conveyed to Bobby in 1986.

      Moreover, the “improvements” made to the lot were prior to the marriage

(including the building which existed prior to the marriage in 2011). Bobby moved

Christina into the building in 2011 so she could “run her business.” However, as

noted in the record, Bobby never gifted, comingled or otherwise transferred any

part of the property to Christina.


      Q. Did Christina ever send cash up to you for help on the remodeling
      of the house or anything?

      A. No, sir.
      (RR 77).

      Although Christina testified about “improvements” or “moving to

Wolfforth to start a new practice” she did not present any documentary evidence

to establish the lot was converted to community property.

      When a reviewing court is asked to review an alleged characterization error,


                                         16
the court must determine not only whether the trial court's finding of separate

property is supported by clear and convincing evidence, but also whether the

characterization error, if established, caused the trial court to abuse its discretion.

Allen v. Allen, 704 S.W.2d 600, 603 (Tex. App. 1986).

      If property is mischaracterized and the mischaracterization is of such

magnitude that it affects the just and right division of the community estate, the

case must be remanded to the trial court for a just and right division based upon the

correct characterization of the property. Zeptner v. Zeptner, 111 S.W.3d 727, 740

(Tex. App. 2003).

      If a party can establish that property is his or her separate property, “it is

unnecessary to show harm because divestiture of separate property is reversible

error” without the necessity of showing “that the overall property division

constitutes an abuse of discretion.” Tate v. Tate, 55 S.W.3d 1, 6-7 (Tex. App.

2000).

      Divesting Bobby of his separate property is reversible per se. See Sheshtawy

v. Sheshtawy, 150 S.W.3d 772, 779-80 (Tex. App. 2004) (citing, inter alia,

Eggemeyer, 554 S.W.2d at 140) (holding that if a trial court mischaracterizes

separate property as community property, “the error requires reversal because the

subsequent division divests a spouse of his or her separate property.”).

                                          17
E. Conclusion

      Based on the foregoing, the trial court clearly abused its discretion in

characterizing the veterinary lot as community property and awarding a

disproportionate division of the estates of the parties.

      The record before this court contains the evidence necessary to support the

conclusion that the trial court abused its discretion in dividing and classifying

Bobby Fletcher’s marital estate.

      This Court should reverse the judgment of the trial court and remand this

case to the trial court for purposes of truly achieving a just and right division of the

estate of Bobby and Christina Fletcher as of the date they were divorced




                                          18
                                      Prayer

      For these reasons, Appellant Bobby Fletcher asks this Court to reverse the

portion of the decree that awards Appellee Christina Fletcher the “veterinary lot,”

remand to the trial court for a just and right division in accordance with the

guidelines set forth by this Court and grant Appellant all other relief for which he is

entitled.

Respectfully,


/s/ Charles Blevins
Charles Blevins
Attorney for Appellant
Chappell, Lanehart & Stangl, P.C.
1217 Avenue K
Lubbock, TX 79401-4025
(806) 765-7370 phone
(806) 765-8150 fax
charles@attorneyinlubbock.com
State Bar No. 24077261




                                          19
                         Certificate of Compliance

       I certify that the foregoing document contains 3,137 words, according to the

word count of the computer program used to prepare it, in compliance with Rule

9.4(i)(2).


/s/ Charles Blevins
Charles Blevins
Attorney for Appellant
Chappell, Lanehart & Stangl, P.C.
1217 Avenue K
Lubbock, TX 79401-4025
(806) 765-7370 phone
(806) 765-8150 fax
charles@attorneyinlubbock.com
State Bar No. 24077261




                                        20
                         Certificate of Service

      I certify a true copy of this Appellant’s Brief was served in accordance with

Rule 9.5 of Texas Rules of Appellate Procedure, on each party or that party’s lead

counsel as follows:


Party:                   Christina Lynn Fletcher
Lead attorney:           Deborah Smith McClure


Address of service:      P.O. Box 15125
                         Amarillo, TX 79105-512

Email:                   deborahm@huffaker-law.com

Method of service:       Electronic service
Date of service:         November 9, 2015

/s/ Charles Blevins
Charles Blevins
Attorney for Appellant
Chappell, Lanehart & Stangl, P.C.
1217 Avenue K
Lubbock, TX 79401-4025
(806) 765-7370 phone
(806) 765-8150 fax
charles@attorneyinlubbock.com
State Bar No. 24077261




                                        21
APPENDICES
                                                                                            Filed 4/13/2015 11:51:42 AM
                                                                                                          Barbara Sucsy
                                                                                                           District Clerk
                                                                                                  Lubbock County, Texas


                                          NO. 2014-510,128                                                      DL


IN THE MATTER OF                                   §    IN THE 237TH DISTRICT COURT
THE MARRIAGE OF                                    §
                                                   §
CHRISTINA LYNN FLETCHER                            §    OF
AND                                                §
ROBERT HUGH FLETCHER                               §    LUBBOCK COUNTY, TEXAS

                                  FINAL DECREE OF DIVORCE

         On September 30,2014, this case came on for hearing.

Appearances

         Petitioner, CHRISTINA LYNN FLETCHER, appeared in person and through attorney of

record, CHARLES S. CHAMBERS.

         Respondent, ROBERT HUGH FLETCHER, appeared in person and through attorney of

record, ROBERT SULLIVAN, and armounced ready for trial.

Record

         The record of testimony was du1y reported by the Official Court Reporter for the 23 7th

District Court.

Jurisdiction and Domicile

         The Court finds that the pleadings of Petitioner are in due form and contain all the

allegations, information, and prerequisites required by law. The Court, after receiving evidence,

finds that it has jurisdiction over this cause of action and the parties and that at least 60 days have

elapsed since the date the suit was filed. The Court fmds Petitioner has been a domiciliary of this

state for at least a six-month period preceding the filing of this action and a resident of the county

in which this suit is filed for at least a 90-day period preceding the filing of this action. All persons



                                                    1



                                                                                                      58
entitled to citation were properly cited.



        A jury was waived, and all questions of fact and of law were submitted to the Court.

Divorce

        IT IS ORDERED AND DECREED that CHRISTINA LYNN FLETCHER, Petitioner, and

ROBERT HUGH FLETCHER, Respondent, are divorced and that the marriage between them is dis-

solved on the ground of insupportability.

Children of the Marriage

        The Court finds that there is no child of the marriage and that none is expected.

Division of Marital Estate

        The Court finds that the following is a just and right division of the parties' marital estate,

having due regard for the rights of each party and the children of the marriage.

        IT IS ORDERED AND DECREED that the estate of the parties is divided as follows:

        Petitioner is awarded the following as Petitioner's sole and separate property,and Respondent

is divested of all right, title, interest, and claim in and to such property:


        1. The real property in Lubbock County, Texas, further described on Exhibit "B" and
        attached hereto and incorporated herein as if set forth verbatim, together with all
        debt thereon as of March 1, 2015, to wit:


        2. All household furniture, furnishings, fixtures, goods, appliances, and equipment
        in the possession of or subject to the sole control of Petitioner.

        The following furniture, furnishings, fixtures, goods, appliances, and equipment:

        3. All clothing, jewelry, and other personal effects in the possession of or subject to
        the sole control of Petitioner.


                                                    2



                                                                                                    59
4. Any and all sums of cash in the possession of or subject to the sole control of
Petitioner, including money on account in banks, savings institutions, or other
financial institutions, which accounts stand in Petitioner's sole name or from which
Petitioner has the sole right to withdraw funds or which are subject to Petitioner's
sole control.

5. Any and all sums, whether matured or unmatured, accrued or unaccrued, vested
or otherwise, together with all increases thereof, the proceeds therefrom, and any
other rights related to any profit-sharing plan, retirement plan, pension plan,
employee stock option plan, employee savings plan, accrued unpaid bonuses, or other
benefit program existing by reason of Petitioner's past, present, or future
employment.

6. Any and all policies oflife insurance insuring the life of Petitioner.

7. Any and all stocks, bonds, and securities registered in the name of Petitioner,
together with all dividends, splits, and other rights and privileges in connection
therewith.

8. The 2012 Chevrolet Silverado Pickup, VINNo. 3GCPCTE06CG234837 together
with all insurance, keys and title documents.

9. The business known as Animal Medical Center of Wolfforth , including but not
limited to all furniture, fixtures, machinery, equipment, inventory, cash, accounts,
goods, and supplies; all personal property used in connection with the operation of
such business; and any and all rights and privileges, past, present, or future, arising
out of or in connection with the operation of such business, together with all
indebtedness thereon.

I 0. The following livestock with all transfer and registration documents;

    The mare known as Maggie and her foal;
    The mare known as Biddy;
    The gelding known as Rooster;
    The gelding known as Apache;
    The mare known as Cherokee.

11. The following livestock trailers together with all prepaid insurance, keys, and

    title documents:

    The 2008 S&H livestock trailer VINNo. 140HG132591092140



                                          3



                                                                                          60
           A white bwnper pull 3 horse slant load trailer in the possession of Respondent,
           VIN Nwnber unknown. Respondent is immediately ordered to return same to
           Petitioner.

           The white gooseneck trailer in Petitioner's possession, VIN Nwnber

       12. All personal property, other than that specifically awarded to Respondent located
           at Petititoner' s current residence and in the possession of Petitioner.

       13. The Smarty roping dwnmy.

       14. The business known as,Animal Medical Center of Wolfforth, together with all in-
       ventory, equipment, furniture, fixtures and accounts receivable, together with all debt
       thereon as of March I, 2015 ..

        Respondent is awarded the following as Respondent's sole and separate property, and
Petitioner is hereby divested of all right, title, interest, and claim in and to such property:

        I. The following real property, including but not limited to any escrow funds,
            prepaid insurance, utility deposits, keys, house plans, warranties and service
           contracts, and title and closing docwnents:

         The real property in Lubbock County Texas, further described on Exhibit "C"
         attached hereto and incorporated herein as if set forth verbatim;

         The real property described as Lot Five Hundred Forty Six (546) Farrar Estates
         Addition to the City of Lubbock, Lubbock County, Texas, according to the Map,
         Plat or Dedication Deed thereof recorded in Volwne 1417, Page 480 of the Deed
         Records of Lubbock County, Texas., together with all indebtedness thereon.

      2. All household furniture, furnishings, fixtures, goods, appliances, and equipment
         in the possession of or subject to the sole control of Petitioner.

      3. All clothing, jewelry, and other personal effects in the possession of or subject to
         the sole control of Petitioner.

      4. Any clothing, jewelry, and other personal effects belonging to Respondent which
         remain in the possession of Petitioner.

      5. Any and all swns of cash in the possession of or subject to the sole control of
         Petitioner, including money on account in banks, savings institutions, or other
         fmancial institutions, which accounts stand in Petitioner's sole name or from which
         Petitioner.


                                                 4



                                                                                                 61
       6. Any and all sums, whether matured or unmatured, accrued or unaccrued, vested
          or otherwise, together with all increases thereof, the proceeds therefrom, and any
          other rights related to any profit-sharing plan, retirement plan, pension plan,
          employee stock option plan, employee savings plan, accrued unpaid bonuses, or
          other benefit program existing by reason of Petitioner's past, present, or future
          employment.

       7. Any and all policies of life insurance insuring the life of Respondent.

       8. Any and all stocks, bonds, and securities registered in the name of Petitioner,
          together with all dividends, splits, and other rights and privileges in connection
          therewith.

       9. The 2013 Chevrolet Pickup,YIN No. 3GCPKSE73DG34134,together with all prepaid
          insurance, keys and title documents, together with all indebtedness thereon.

      I 0. The business known as Bobby Fletcher Auctioneers, including but not limited to all
            furniture, fixtures, machinery, equipment, inventory, cash, accounts, goods, and
            supplies; all personal property used in connection with the operation of such
            business; and any and all rights and privileges, past, present or future, arising out of
            or in connection with the operation of such business, together with all indebtedness
           thereon.

      11. The ATV/4 Wheeler in Respondent's possession.

      12. The following livestock together with all transfer and registration papers:

          The gelding known as Platinum;
          The gelding known as Chubby;
          The gelding known as Gallo.

      13. The following livestock trailers, together with all prepaid insurance, keys and title
          documents:

          The red bumper bull2 horse trailer in Respondent's Possession, VIN Number

          The gooseneck trailer in Respondent's possession, VIN Number

       14. Any and all personal property, other than that specifically awarded to Petitioner,
           located at the current residence of Respondent and in the possession of Respondent.

             IT IS ORDERED AND DECREED that Petitioner shall pay, as a part of the division
of the estate of the parties, the following debts and obligations and shall indemnifY and hold


                                                 5


                                                                                                   62
Respondent and Respondent's property harmless from any failure to so discharge these debts and
obligations:

         1. The balance due, including principal, interest, tax, and insurance escrows, on that
         certain promissory note executed by Robert Hugh Fletcher , in the original principal
         sum of$ 200,000 .00 , dated          , payable to People's Bank , and secured by
         deed of trust on the real property herein awarded to Petitioner and recorded at
         Volume , Page , Deed of Trust Records of Lubbock County, Texas, and shall
         refinance the debt solely in her name, on or before thirty (30) days following the
         execution hereof.

         2. The balance due, including principal, interest, and all other charges, on any
         promissory notes payable to , and given as part of the purchase price of and secured
         by a lien on the motor vehicle awarded to Petitioner.

         3. The following debts, charges, liabilities, and obligations:

         4. Any and all debts, charges, liabilities, and other obligations incurred solely by
         Petitioner, from and after January 25,2014 unless express provision is made in this
         decree to the contrary.

         5. All encumbrances, ad valorem taxes, liens, assessments, or other charges due or
         to become due on the real and personal property awarded to Petitioner in this decree
         unless express provision is made herein to the contrary.

        IT IS ORDERED AND DECREED that Respondent shall pay, as a part of the division of the
estate of the parties, the following debts and obligations and shall indemnifY and hold Petitioner and
Petitioner's property harmless from any failure to so discharge these debts and obligations:

         1. All debt incurred solely in the name of Respondent, other than that specifically awarded
            to Petitioner.

Propertv To Be Sold

It is order that the attorneys for the parties confer and agree to a neutral, third party real estate broker
or agent to list and sell the property described on Exhibit "A" hereto, with the proceeds of the
property, less closing costs of any nature, to be split equally between Petitioner and Respondent upon
sale of the property set forth on Exhibit "A".

Notice

      IT IS ORDERED AND DECREED that each party shall send to the other party, within three



                                                     6



                                                                                                         63
days of its receipt, a copy of any correspondence from a creditor or taxing authority concerning any

potential liability of the other party.

Attorney's Fees

        To effect an equitable division of the estate of the parties and as a part of the division, and

for services rendered in connection with conservatorship and support of the children, each party shall

be responsible for his or her own attorney's fees incurred as a result of legal representation in this

case.

Perfonnance of Decree

        IT IS ORDERED that each of the parties shall execute and deliver to the other, within ten

days upon request, all deeds, payments of money, certificates of title, assignments, change of

beneficiary on insurance policies, powers of attorney or other things or documents necessary to fully

effectuate this Decree.

        This decree shall serve as a muniment of title to transfer ownership of all property awarded

to any party in this final decree of divorce.

Court Costs

        Costs of court are to be borne by the party by whom costs were incurred.

Clarifying Orders

        Without affecting the finality of this Decree of Divorce, this Court expressly reserves the

right to make orders necessary to clarify and enforce this decree.

Restraining Order

It is ordered that neither party shall disturb or molest the peace of the other party in any manner,

including but not limited to deliberate following, entering onto each others property without express


                                                  7



                                                                                                    64
invitation, terminating any utility service in the name of any party, looking through windows and

doors of property belonging to each party and making disparaging remarks about either party to a

party or any third party.

Change of Name

It is ordered that Petitioners previous surname of COKER is hereby restored.

Relief Not Granted

        IT IS ORDERED AND DECREED that all relief requested in this cause and not expressly

granted is denied.

Date of Judgment

        SIGNED on    theb"'"   day of   f}v.uJ       1    , 2015.




APPROVED AS TO FORM ONLY:




                                                 8



                                                                                              65
                                               EXHIBIT A

         SURFACE ESTATE ONLY of a part of the West Half (W/2) of Secllon 104, Block T, o &
         W Ry. co. SUrvey In TerJY CoUnty, T8ll88, dascrlbed by maleS and bounds as faRows, to.
         wit
         BEGINNING at a point, a =spike, set for 1he Northeast comer of the West half of SeotiOn
         104, far the Nolthlaat and begb111lnQ comer or lhllti'IICI;
         THENCE Sauftl 0"10' East along !he East line of uld Weet halt, a distance of 1221-8 feet
         tc a lOCI eat for lhe Southeast comer of lhls tract;
         lliENCE SDUih 8&"18'30" Wnt a dlstance or 612.78 reet to a rcld set for the Southeast
         comer of Oebo Tract dascrlbad In Volume 383, Page II, Oeecl Records, Teny County,
         Texaa, enc! for tho mast Eaafarty and most Soulherfy Southwest comer of lhl& lriiCI;
         lliENCE Nollh 0"19' Wasta dlstanlll of743.63 feet to rod sat for a comer aflhls tract, the
         Northeast comer ot said Gebo Tract;
         THENCE 8olllh 89"33'30" West 11 clfatance or 366.15 feet to red sat In the East right.of-way
         line of u.s. Highway 02, the lllatlhWUt comer of the Gebo Trad, the most Westerly and
         mast Nort11811y SOulhweat comer of thlsirad;
         THENCE North 22"50' Eaat along 11\e east Rlght.of-Way One of U.S. Highway No. 82, a
         distance of 543.8 feet to a spike lnlha Nallh line Of 5eCIIOn 104, for tha Nollhwast comer
         of this tracl;
         THENCE South 891147' Eut a dlsl&nce of 750 feet tc the Place Of Beginning, containing
         111.90 aCillll, I11CAI or 1111,

         SAVE AND EXCEPT a 5.0 acre Inlet described by deld da!Sd August 13, 1091, recorded
         In Volume G13, Page 882, Oftlelal Pllbllc Raconls, Tarry County, Texas, as further _
         dscribed by metes and bounds as followl, to-wit:
         BEGINNING at a % Inch ateel rod eet In lhe NcRttt line of Section 104, that beara North
         89047' West 3042.27feat from 11 ~ lnch pipe found at the Northeast comer of SecUon 104,
          BlodcT;
          THENCE South 00"19' East. at 20 feet pau the SOuth !Ina of a PBV8d county road,
         conltluJng 111 dletance of 4118.86 filet ror 111!1 S11Uiheast comer of 11118 Inlet;
          THENCE South 89"33'30" West 543.83 feet tc a ~ Inch ateel rod found for lhe Northwest
         comer gt a 2.62 acre tract end the SuulllWeat c:omer or thfs tract;
         THENCE Nanh 22"55' East, along the SOu11181et rlgllt-of·way 11f U.S. Hfghway62, 543.80
         r.t 1a a found apike In the Nor1h lin• of Section 104, for the Northwest comer of this tract
          and tha Northwest c:omar of a 19.90 acre ll'llcl described In Voful!l& 393, Page 825 of tha
         Teny COunty Deed Recorda;
         lliENC!! South 89"47' East, along the North line ot Sedlon 104, 329.31 feet tc fha Place
         of Beginning.




          r ;~-   -.
     "
''                                                              VOL    772         PAGE 00 7 6




                                                                                                        66
A tract of land out of Section 31, Block D-6., Lubbock
County, Texas and being more particularly described
as follows:

BEGINNING at a 3/B" iron.rod, set for the Northeast
and beginning corner of this tract, whence the
Northwest ·corngr of the Northeast 1/4 of Section 31,
bears North 87 51'00" East, 500.32 feet and North
1916.95 feet,
THENCE South, 300.00 feet to a 1/2 11 iron rod, set for the
Southea~t corner of this tractt

THENCE South 87°51'00" West, 100.10 feet "to a 1/2"
iron rod , set for the Southwest corner of this tract;

THE!lCE North, 300.00 feet to a 1/2" rod,set for
the Northwest corner of this tract;_

THENCE North 87°51'00'' East, 100.10 feet to.   +_B.e   p/irft
of the beginning •
. CONTAINING 0869 acres.




                                                                 67
     FIELD NOTES of a 40.00 foot X 685.00 foot tract of land, more or
less, located in the Northwest Quaiter (NW/4) of Section Twenty-Three
(23), Block CB, Lubbock County, Texas, and being further described as
fo~~ows:
     BEGINNING at a 1/2" iron rod set in the West line of said Section
23, North 00°07'15" West, a distance of 1488.98 feet from a 3/4" iron
pipe found for the Southwest corner of said Northwest Quarter (NW/4);
     THENCE North 89.51'33" East, at 30.00 feet pass a 1/2" iron rod set
for the East line of County Road 1000, in all, a total distance of
685.00 feet to a 1/2" iron rod set for a corner of this tract;
     THENCE South 00"07'15" East, a distance of 40.00 feet to a 1/2"
iron rod set for a corner of this tract;
     THENCE South 89°51'33" West, at 660.00 feet pass a 1/2" iron rod
set for the East line of County Road 1000, in all, a total distance of
685.00 feet to a 1/2" iron rod set in the West line of said Section 23
for a corner of the tract;
     THENCE North 00°07'15" West, a distance of 40.00 feet to the !?lace
of Beqinning;

     SUBJECT TO mineral and/or royalty reservations and restrictive
covenants of record; and subject to easements and riqhts-of-way of
record or       v~8ib~e   on the   g~ound.



Warranty Deed
Page 1




                                                                   68
         ~                  ~~             h ---       gp~c/J5-       cr                                                                                                                     133



 1   hereby ordered to be changed to Coker Odom, okay.
 2                                 With respect to di vision of the property as
 3 testified to, Items One through Five, which I previously
 4   misread, Mr. Chambers proposed disposition of issues,
 5   those items,                -~h~         pickups to each other, the horses, to
 6   the personal items in each other'$ possession, to the --
 7 with the            e~ception                    that Ms. Fletcher --                            o~


 8 Ms. Odom now is ordered to return to Mr. Fletcher
 s Mr. Fletcher's dad's saddle, his saddle,
                                                                                   ----~------


10                                 Ms. Fletcher -- Ms. Ddom gets to keep the
11   saddle that Mr. Fletcher gave her.                                                        She is ordered to
           -···---~-----·-::=-;:·'-""'~,-:;~:::.:-.:.:..:·.:.:..--:::::.:.-=:.:..-,..~----

12   return hiQolex watch,
                        ......
                               ... -'
                             --.:=-..:=""''"',......__,_,~



13                                 MR. CHAMBERS:                              Masonic ring?
14                                 THE COURT:                        There was something else.
15   Well, what other personal items he may have in the
16   house?
17                                 MR.         SULLIVAN:~--:~-~-;-,--~ r                                    Honor.
18                                 THE COURT:                         I'm sorry?
19                                 MR. SULLIVAN:                              A ring, Your Honor.
20                                 THE COURT:                        With respect to Exhibit Numl're-r
21   Nine, not having any evidence to the contrary to rebut
22   the same, I find that that property belongs to
                -- -----------
23   Mr. ·Fre.tcher · s daughters. And ; f he has any ; nterest ; n
     ---------
24   it, he is hereby deprived of it totally.
25



                              TERRI RAMSEY, CCR, RPR                                         806.775.1028
                                                                                                               70
                                                                             134



 1 it   is   .hereby_ or-dered sol d. and the pr.oceeds divided
 2 . between the- twa partie-s ...   r am· crr                                                                    135


 1 evidence to determine what that money was used for by
 2 whoever took it.    If it was Ms. Odom, she may use it to
 3 pay for community debts.        I don't know.   So I will not
 4 make a ruling on that.
 5                 Kave I left out anything?
 6                 MR. CHAMBERS:     No, sir.   We1l, I don't see
 7 anything.
 8                THE COURT:    Who will I get to prepare the
 9 order, Counsel?
10                MR. CHAMBE.RS:     I will prepare it, sir,        I
11   filed the petition.
12                    (Proceedings concluded.)
13

14
15

16
17
18
19

20
21
22

23
24

25



                TERRI RAMSEY, CCR, RPR 806 . 775. 1028
                                                               72
                                                                 136



 1                     REPORTER'S CERTIFICATE
 2 THE STATE OF TEXAS     )
   COUNTY OF LUBBOCK      )
 3
 4       I, Terri Ramsey, Official Court Reporter in and for

 5   the 237th District Court of Luhbock County, State of
 6   Texas, do hereby certify that the above and foregoing
 7   contains a true and correct transcription of all
 8   portions of evidence and other proceedings requested in
 9   writing by counsel for the parties to be included in
10   this volume of the Reporter's Record, in the
11   above-styled and numbered cause, all of which occurred
12 in open court or in chambers and were reported by me.
13       I   further certify that this Reporter's .RecQrd of
14   the proceedings truly and correctly reflects the
15   exhibits, if any, admitted by the respective parties.
16       I further certify that the total cost for the
17   preparation of this Reporter's Record is $ _ _            and
18 was paid by
19       WITNESS MY OFFICIAL HAND this the 7th day of
20   November, 2014.
21
22
                        Terri Ramsey, Texas CSR 5537
23                      Date of Expiration: 12/31/15
                        Official Court Reporter
24                      237th District Court
                        P.O. Box 10536
25                      Lubbock, Texas 79408
                        (806) 775-1028


                  TERRI RAMSEY, CCR, RPR 806.775.1028

                                                            73
§ 7.001. General Rule of Property Division, TX FAMILY § 7.001




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle C. Dissolution of Marriage
           Chapter 7. Award of Marital Property

                                                V.T.C.A., Family Code § 7.001

                                         § 7.001. General Rule of Property Division

                                                          Currentness


In a decree of divorce or annulment, the court shall order a division of the estate of the parties in a manner that the court deems
just and right, having due regard for the rights of each party and any children of the marriage.


Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997.



Notes of Decisions (2203)

V. T. C. A., Family Code § 7.001, TX FAMILY § 7.001
Current through the end of the 2015 Regular Session of the 84th Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 3.001. Separate Property, TX FAMILY § 3.001




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle B. Property Rights and Liabilities
           Chapter 3. Marital Property Rights and Liabilities (Refs & Annos)
              Subchapter A. General Rules for Separate and Community Property (Refs & Annos)

                                               V.T.C.A., Family Code § 3.001

                                                 § 3.001. Separate Property

                                                         Currentness


A spouse's separate property consists of:


  (1) the property owned or claimed by the spouse before marriage;


  (2) the property acquired by the spouse during marriage by gift, devise, or descent; and


  (3) the recovery for personal injuries sustained by the spouse during marriage, except any recovery for loss of earning capacity
  during marriage.


Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997.



Notes of Decisions (1520)

V. T. C. A., Family Code § 3.001, TX FAMILY § 3.001
Current through the end of the 2015 Regular Session of the 84th Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 3.002. Community Property, TX FAMILY § 3.002




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle B. Property Rights and Liabilities
           Chapter 3. Marital Property Rights and Liabilities (Refs & Annos)
              Subchapter A. General Rules for Separate and Community Property (Refs & Annos)

                                              V.T.C.A., Family Code § 3.002

                                              § 3.002. Community Property

                                                        Currentness


Community property consists of the property, other than separate property, acquired by either spouse during marriage.


Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997.



Notes of Decisions (85)

V. T. C. A., Family Code § 3.002, TX FAMILY § 3.002
Current through the end of the 2015 Regular Session of the 84th Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
§ 3.003. Presumption of Community Property, TX FAMILY § 3.003




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle B. Property Rights and Liabilities
           Chapter 3. Marital Property Rights and Liabilities (Refs & Annos)
              Subchapter A. General Rules for Separate and Community Property (Refs & Annos)

                                               V.T.C.A., Family Code § 3.003

                                      § 3.003. Presumption of Community Property

                                                         Currentness


(a) Property possessed by either spouse during or on dissolution of marriage is presumed to be community property.


(b) The degree of proof necessary to establish that property is separate property is clear and convincing evidence.


Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997.



Notes of Decisions (532)

V. T. C. A., Family Code § 3.003, TX FAMILY § 3.003
Current through the end of the 2015 Regular Session of the 84th Legislature

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1